  Case 13-28109         Doc 53     Filed 11/02/18 Entered 11/02/18 13:22:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28109
         MELANIE LACKLAND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2013.

         2) The plan was confirmed on 10/22/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,850.00.

         10) Amount of unsecured claims discharged without payment: $58,467.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28109        Doc 53       Filed 11/02/18 Entered 11/02/18 13:22:43                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $54,920.00
       Less amount refunded to debtor                            $920.00

NET RECEIPTS:                                                                                   $54,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,368.86
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,368.86

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A ALL FINANCIAL SERVICES INC     Unsecured         976.90           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           0.00           NA              NA            0.00       0.00
AMERICASH                        Unsecured         443.58           NA              NA            0.00       0.00
ARCHERFIELD FUNDING LLC          Unsecured           0.00      2,418.02        2,418.02      1,640.37        0.00
ARMOR SYSTEMS CORP               Unsecured           0.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         286.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured       13,000.00     12,968.99        12,968.99     12,968.99     976.06
CAPITAL ONE AUTO FINANCE         Unsecured     12,764.00            NA              NA            0.00       0.00
CASH JAR                         Unsecured           0.00           NA              NA            0.00       0.00
CHASE BANK USA                   Unsecured      1,400.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00       5,684.40        5,684.40      3,856.26        0.00
CMK INVESTMENTS INC              Unsecured      1,700.00       1,234.00          360.43        239.55        0.00
Collect Sys                      Unsecured         250.00           NA              NA            0.00       0.00
Collect Sys                      Unsecured         298.00           NA              NA            0.00       0.00
Collect Sys                      Unsecured         340.00           NA              NA            0.00       0.00
Crd Prt Asso                     Unsecured      1,558.00            NA              NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA              NA            0.00       0.00
EOS CCA                          Unsecured      1,338.00            NA              NA            0.00       0.00
EOS CCA                          Unsecured      7,597.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured            NA         402.13          402.13        272.80        0.00
FIVE STAR BANK                   Unsecured           0.00           NA              NA            0.00       0.00
GALWAY FINANCIAL SERVICES LLC    Unsecured            NA       1,100.00        1,100.00        746.23        0.00
GM FINANCIAL                     Unsecured           0.00      7,257.23        7,257.23      4,923.25        0.00
IC SYSTEMS                       Unsecured         106.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured           0.00      2,622.55        2,622.55      1,779.12        0.00
ILLINOIS COLLECTION SVC          Unsecured         665.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,300.00       1,909.78        1,909.78      1,295.58        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       2,446.08        2,446.08      1,659.40        0.00
INTERNAL REVENUE SERVICE         Priority       8,000.00       3,464.09        3,464.09      3,464.09        0.00
LOAN EXPRESS                     Unsecured         237.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured           0.00        452.79          452.79        307.17        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28109        Doc 53     Filed 11/02/18 Entered 11/02/18 13:22:43                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid           Paid
LVNV FUNDING LLC               Unsecured           0.00             NA           NA            0.00         0.00
LVNV FUNDING LLC               Unsecured         502.00             NA           NA            0.00         0.00
M.a.r.s.inc                    Unsecured      1,582.00              NA           NA            0.00         0.00
NCO FINANCIAL SYSTEMS          Unsecured      1,822.00              NA           NA            0.00         0.00
NCO FINANCIAL SYSTEMS          Unsecured      1,385.00              NA           NA            0.00         0.00
NCO FINANCIAL SYSTEMS          Unsecured      1,237.00              NA           NA            0.00         0.00
NCO FINANCIAL SYSTEMS          Unsecured         509.00             NA           NA            0.00         0.00
PNC BANK                       Unsecured         432.00             NA           NA            0.00         0.00
PREMIER BANK CARD              Unsecured         180.00          180.08       180.08        122.17          0.00
PREMIER BANK CARD              Unsecured         554.00          554.17       554.17        375.95          0.00
RENT A CENTER CORP             Unsecured      2,100.00              NA           NA            0.00         0.00
SILVERLEAF RESORTS INC         Unsecured           0.00             NA           NA            0.00         0.00
SOUTHWEST CREDIT               Unsecured         289.00             NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured     15,000.00       15,101.50     15,101.50     10,244.75          0.00
US DEPT OF ED SALLIE MAE       Unsecured      5,245.00         5,541.62     5,541.62      3,759.40          0.00
US DEPT OF ED SALLIE MAE       Unsecured      5,297.00         5,541.62     5,541.62           0.00         0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                   $0.00
      Mortgage Arrearage                                   $0.00                $0.00                   $0.00
      Debt Secured by Vehicle                         $12,968.99           $12,968.99                 $976.06
      All Other Secured                                    $0.00                $0.00                   $0.00
TOTAL SECURED:                                        $12,968.99           $12,968.99                 $976.06

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,464.09          $3,464.09                  $0.00
TOTAL PRIORITY:                                           $3,464.09          $3,464.09                  $0.00

GENERAL UNSECURED PAYMENTS:                           $51,572.40           $31,222.00                   $0.00


Disbursements:

       Expenses of Administration                             $5,368.86
       Disbursements to Creditors                            $48,631.14

TOTAL DISBURSEMENTS :                                                                        $54,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28109         Doc 53      Filed 11/02/18 Entered 11/02/18 13:22:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
